Title: From John Adams to Hezekiah Niles, 29 September 1818
From: Adams, John
To: Niles, Hezekiah



Mr Niles
Quincy September 29th 1818

Will you be so good as to print in your Register, the inclosed Original Letter from Mr Rodney and the Copy of my Answer.—As I never saw this Gentleman and know his name only by Newspaper fame, his Letter was as unexpected to me as if it had fallen from the Morning Star. I have his explicit Permission to publish it and am ambitious that my name should descend to Posterity in friendly Company with his. I pray you to return me, Mr Rodneys original Letter, for I have no means of multiplying Copies.—
I have received your 13th Volume and ordered the Bill to be paid. The 14th. and the general Index I hope will soon arrive, and the Bills shall be paid.—
A note, in this 13th Volume had diverted me so much that it has provoked me to send you half a dozen Sermons of Dr Mayhew upon “Passive Obedience.”
I had hoped that this Tory Doctrine was become unfashionable.—In France, it cannot be revived. The Clergy have renounced it, When the Comte De Estaigne in the Assembly of Notables said that he believed in the divine Right, and Sacred inviolable Character of Kings; the Bishop of Langres, a Duke and Peer who had Assisted at the Consceration of Louis the Sixteenth at Rheims, arose and said “Nous ne disons plus cela.” 
But I find France is more liberal than England—In the first Volume of Bishop Horseleys Sermons page Sixty Six—you will find these Words “The peaceable Submission of the Subject to the very worst of Kings, is one of the most peremptory Precepts of Christianity.”
John Adams—.